Citation Nr: 1330954	
Decision Date: 09/26/13    Archive Date: 09/30/13

DOCKET NO.  10-09 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased rating for the service-connected right index finger disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for arthritis of the right hand, other than index finger, to include as secondary to the service-connected right index finger.

3.  Entitlement to service connection for carpal tunnel syndrome of the right wrist, to include as secondary to the right index finger.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the RO.

A review of the Virtual VA paperless claims processing system and Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.

The issue of service connection for right arm neuropathy has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The issue of service connection for arthritis of the right hand, other than the index finger and right wrist carpal tunnel syndrome is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected right index finger disability picture is shown to be manifested by pain and limited range of motion, but neither ankylosis of any joint of the index finger nor amputation of any part of the finger is demonstrated.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 percent for the service-connected right index finger disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a including Diagnostic Code 5225 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

The May 2008 VCAA letter explained what evidence was necessary to substantiate the Veteran's claim of service connection for renal cell carcinoma.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2008 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified VA treatment records.  He did not identify any private treatment records. In addition, the Veteran underwent VA examinations in September 2009 and November 2009 to obtain medical evidence as to the nature and extent of the service-connected disability.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The September 2009 and November 2009 VA examination reports provide a detailed review of the Veteran's claims folder including his lay statements and evidentiary submissions.  The examination report is adequate for the purpose of adjudicating the Veteran's claim.

For these reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements.  The claim of service connection is ready to be considered on the merits.

2.  Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2012).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 38 C.F.R. § 4.40 (2012).

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2012).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained. Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

A.  Increased rating-right index finger

The service-connected right finger disability is rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5225 based on ankylosis of the index finger, favorable or unfavorable.  

A 10 percent rating is the only schedular rating available under these criteria.  The rating schedule indicates that VA can also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  

Diagnostic Code 5225 is the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case.  The Board cannot identity evidence to suggest that another Diagnostic Code would be more appropriate, and the Veteran has not requested that another Diagnostic Code be used.

A January 2008 record indicated the Veteran had  numbness in the first and second digit of the right hand.

The private treatment notes from Cape Fear Orthopaedic Clinic in January 2008 showed a loss of flexion passively and actively at the PIP joint of the right index finger.  The X-ray studies showed degenerative arthritis on the right index finger.

The Veteran was afforded a September 2009 VA examination.  He reported having daily flare ups in the right index finger, as well as pain, limitation of motion, and weakness in all fingers and thumb of the right hand.  There was no amputation of a digit or ankylosis of one or more digits.  

The X-ray studies showed old trauma to the second finger and an otherwise negative right hand.  The examiner stated that the examination findings were inconsistent based on the Veteran's variable demonstration.  

On VA examination in November 2009, the Veteran reported having flare-ups twice a week.  An examination of the right hand showed a gap of three inches when the tip of the thumb was attempted to be opposed to the fingers.  There was no ankylosis.  The Veteran stated that he could not completely close his right hand fingers.  The examiner indicated that his other right hand fingers moved fairly well with no visible deformity and callus on the hands. 

The examiner noted that the X-ray studies showed a bony destructive change of the distal end of the proximal phalanges of the right index finger.  The remainder of the hand was normal.  The diagnosis was that of right index finger degenerative disease.

The examiner opined that the Veteran's work in lawn maintenance more likely caused his right hand and wrist pain.  The examiner noted that there was no pathological evidence to suggest right hand degenerative disease or carpal tunnel syndrome on X-ray study.  

The Board concludes that a rating greater than 10 percent for the service-connected right index finger disability is not warranted.  An increased rating is not available under DC 5225 because 10 percent is the highest rating provided.  There were no findings of extremely unfavorable ankylosis, so as to warrant a rating on the basis of amputation under DCs 5152 through 5156.  

Indeed, the VA examinations of record specifically found that there was no ankylosis of any joint of the right index finger.  A separate evaluation under Diagnostic Code 5229 for limitation of motion of the index or long finger is not for application.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Note at DC 5225 requires that VA consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  In this case, a rating based on limited motion equivalent to amputation of the finger is not applicable.  

The Board has taken into consideration the provisions of 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca, v. Brown, 8 Vet. App. 202 (1995).  However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the Court determined that if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  

In the instant case, the Veteran is receiving the maximum rating allowable under Diagnostic Code 5225.  Therefore, an increased disability rating based on functional loss is not for consideration.  

Additionally, the Board has considered whether a separate rating for arthritis of the right index finger is warranted under 38 C.F.R. § 4.71a, DC 5003.  Under DC 5003, degenerative or traumatic arthritis established by X-ray findings are to be rated on the basis of limitation of motion under the appropriate DCs for the specific joints or joint involved.  When there is arthritis and at least some limitation of motion, but the limitation of motion would be rated as noncompensable under a limitation of motion DC, a 10 percent rating may be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a, DC 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

In this case, there is objective evidence of painful motion and degenerative arthritis of the right index finger.  However, as discussed, the Veteran is in receipt of a 10 percent disability rating considered as analogous to the criteria for ankylosis and based on limitation of motion with pain and functional loss of the index finger under 38 C.F.R. § 4.71a , DC 5299-5225.  

As the symptomatology for the right index finger with limitation of motion is overlapping with any symptomatology associated with arthritis, a separate rating for arthritis under DC 5003 is not warranted in this case.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Based on the evidence, the Board concludes that a rating is not warranted for the Veteran's right index finger disability.  

III.  Extraschedular Considerations

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the service-connected right index finger disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.

If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thune v. Peake, 22 Vet. App. 111 (2008), aphid, Thune v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

As described, the manifestations of the service-connected right index finger are contemplated by the schedular criteria; no examiner has reported an exceptional disability picture with symptoms not accounted for by criteria in the rating schedule.  

Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order.



ORDER

An increased rating in excess of 10 percent for the service-connected right index finger disability is denied.



REMAND

The Veteran claims he has right hand arthritis as secondary to his service-connected right index finger disability.

The record establishes that the Veteran has a current disorder of his right hand.  In May 2010, the Veteran's private physician diagnosed arthritis in the right hand.  

The physician stated that the Veteran had "subsequent arthritis secondary to his trauma."  The examination report indicated that the Veteran had pain along the phalanges of the right hand involving the other fingers.  The physician linked the right hand pain to the service-connected right index finger disability.

In a May 2008 letter, the Veteran's wife stated that the Veteran was not able to button buttons or zip his zipper due to severe right hand pain.  Similarly, the November 2009 VA examination indicated some limitation of motion of the other digits.  In the November 2009 VA examination, the Veteran reported having pain in his right hand that impaired his ability to type, write and tie his shoe laces.  

Based on the record, as the Veteran's reports having limitation of motion of the right hand, further examination is required.   

The Veteran was last afforded a VA examination in November 2009.  The examiner stated that there was no evidence to suggest carpal tunnel syndrome and specifically opined that the right hand and wrist pain were not caused by or the result of the service-connected right index finger degenerative disease.

The Board notes, however, that the November 2009 VA examination report did not include a review of the Veteran's medical records and that the report did not address the prior diagnosis of carpal tunnel syndrome.  See January 2008 Cape Fear Orthopaedic Clinic Private Treatment record.  

A new examination and opinion based on a more complete review of the record is required.  See 38 C.F.R. § 4.2 (VA examinations-corrective action).  The new medical opinion must include consideration of whether the Veteran's claimed carpal tunnel syndrome may be caused or aggravated by the Veteran's service-connected right index finger disability.  See 38 C.F.R. § 3.310 (disabilities that are proximately due to, or aggravated by, service-connected disease or injury).  

A review of the file also shows the Veteran has not been notified of the elements required to establish entitlement to secondary service connection for a disability.  While the case is in remand status, the RO should provide the appropriate VCAA notice.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should send the Veteran a VCAA letter notifying him and his representative of the evidentiary requirements necessary to substantiate the claim of secondary service connection.  

2.  The RO should make arrangements to have the Veteran scheduled for VA examinations to determine the nature and likely etiology of the claimed right hand arthritis, other than any involving the index finger and carpal tunnel syndrome.  

The RO should send the claims file to the examiner for review, and the examiner must indicate that the claims file was reviewed.  The examiner should take a complete history from the Veteran as to the nature and onset of his claimed condition.

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether the Veteran suffers from arthritis of the right hand, other than any involving the index finer or carpal tunnel syndrome as reported in the other medical evidence.  

The examiner than should provide an opinion as to whether it is at least as likely as not that the Veteran has arthritis of the right hand, other than any involving the index finger or carpal tunnel syndrome that is due to an injury or other event or incident of his period of active service or otherwise was caused or aggravated by the service-connected right index finger disability.  

The examiner should specifically comment on the January 2008 Cape Fear Orthopaedic Clinic treatment record and the medical statement submitted in support of the Veteran's claim.

A rationale for any opinion must be provided.  

3.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals


Department of Veterans Affairs


